Citation Nr: 0429892	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  98-12 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to a disability rating in excess of 10 
percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969 and July 1970 to July 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement service 
connection for back pain, but granted service connection for 
hemorrhoids at a noncompensable rate.  The veteran perfected 
an appeal of the denial of service connection for back pain 
and the rating assigned for hemorrhoids.

In a June 1999 decision the RO increased the rating for 
hemorrhoids from zero to ten percent, effective from February 
1997, the date of claim. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The probative evidence does not show that the veteran 
currently has a back disability.

3.  The veteran's service-connected hemorrhoids do not 
produce persistent bleeding and secondary anemia, or 
fissures.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his back pain was incurred in service 
and he asserts that his hemorrhoids warrant a higher 
evaluation.  

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.
 
In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.
 
The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2003 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection and an increased rating.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
necessary evidence and submit it to the RO.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  Following the December 2003 notice the RO obtained 
additional evidence, and re-adjudicated the claims in a 
February 2004 supplemental statement of the case.  
 
The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection.  In these documents the RO also informed them of 
the cumulative evidence previously provided to VA or obtained 
by VA on the veteran's behalf, and the evidence identified by 
the veteran that the RO was unable to obtain.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
	
Although the December 2003 notice was sent following the 
September 1997 decision, the veteran has had more than nine 
months following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  In adjudicating the 
claim for service connection for back pain and increased 
rating for hemorrhoids the RO considered all the evidence of 
record and applied the benefit-of-the doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been notified of the 
evidence needed to substantiate his claim following the RO's 
September 1997 unfavorable decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (prejudice is not shown if the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the record also reflects 
that VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
the information and evidence that have been associated with 
the claims file consists of the veteran's service medical 
records and post-service medical records, including VA and 
private medical records and examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  



Service Connection For Back Pain

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.


Analysis

The veteran's service medical records indicate that in April 
1969 he complained of constant throbbing in the lower back 
after lifting heavy items.  Diagnosis at that time was acute 
lumbosacral strain.  Separation examination from September 
1969 revealed no abnormalities of the spine.  In November 
1970 he was seen for musculoskeletal strain after an auto 
accident.  He had abrasions on his back and soreness between 
the shoulders.  In November 1971 he complained of back pain 
and was experiencing a spasm of spinal muscles around the 
lower back.  At that time his back was nontender and he had 
full range of motion.  On physical examination in 1973, the 
veteran denied recurrent back pain, and clinical evaluation 
of the spine was normal.  Likewise, he denied recurrent low 
back pain on his discharge examination in 1976, and clinical 
evaluation of the spine was normal.  

The veteran initially submitted a claim for compensation 
benefits in February 1997, which included a claim for back 
pain.  He then submitted private medical records showing that 
in September 1993, he was seen at the hospital for low back 
strain, which was attributed to him lifting a heavy bag the 
week before.  The hospital record indicated that he 
experienced tenderness and a spasm in the lower spine.  The 
physician diagnosed low back strain and advised him to take 
800 milligrams of Motrin, and five days rest.  

A VA medical examination in May 1997, including an x-ray 
study, indicated that the veteran's lumbar vertebral bodies 
were of normal height and the invertebral spaces were well 
preserved.  The examination revealed that he had no muscle 
spasms, could walk and stand erect, could rise on his heels 
and balls of feet easily, and could squat slowly and 
completely.  The examination did not reveal objective 
findings of a chronic back disorder, and did not result in 
the diagnosis of any pathology.  The examiner's conclusion 
was "normal examination of lumbar spine."

In March 1999 the veteran presented testimony at a personal 
hearing.  His service representative stated that in service, 
the veteran fell about 2 stories in service and hurt his 
back.  

On outpatient treatment report from March 1999 requested that 
the veteran be provided rehabilitation or exercises for 
complaints of back pain.  Although the VA treatment record 
reflects a diagnosis of chronic low back pain, the physician 
did not document any objective, clinical findings of 
pathology in the back.  The veteran was provided with 
education and exercises.  

In order to support a claim for service connection, the 
evidence must show that the veteran has the claimed 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Although he was found to have a muscle spasm in the low back 
in September 1993, examination in May 1997 failed to reveal 
any objective evidence of disability in the back.  The 
veteran reported experiencing chronic back pain, but pain in 
the absence of medical evidence of the underlying pathology, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed in part, vacated and remanded in part sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a current medical diagnosis of a 
back disability other than "pain," the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for back pain.  

Moreover, even if his complaint of back pain could be 
construed as a current disability, there is no competent 
medical evidence linking that pain to service.  Although the 
veteran reported falling almost 2 stories in service, the 
service medical records reflect no such injury.  He was seen 
in service for an acute back strain after lifting, once in 
1968 and once in 1971.  All in-service physical examinations, 
including separation examinations, were normal, and he 
specifically denied recurrent back pain at those times.  He 
was not treated for back pain following discharge until 1993, 
approximately 17 years after his discharge from service, and 
that treatment followed a lifting injury.  Thus, the back 
pain treated in service was acute, with no residuals noted at 
that time.  In the absence of evidence linking a current back 
disability to service, service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Increased Rating For Hemorrhoids

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2003).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
1997.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids.  Under this regulatory provision, a 
zero percent evaluation is warranted for mild or moderate 
hemorrhoids and a 10 percent evaluation is warranted for 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  A 
20 percent evaluation is warranted when the hemorrhoids 
produce persistent bleeding and secondary anemia, or 
fissures. 

Analysis

The VA medical examination in August 1997 reveals that the 
veteran had large circumferential hemorrhoids.  The veteran 
reported blood on the toilet tissue frequently, as often as 3 
times per week.  A proctosigmoidoscopy revealed large 
circumferential hemorrhoids, but no site of bleeding or 
diverticulosis.  Mucosal pattern was normal.  

A VA gastrointestinal clinic report from 1998 noted the 
veteran reporting a history of hemorrhoids, but denied rectal 
bleeding at that time.  There was no mild anemia and he was 
normocytic.  

The veteran provided testimony at a personal hearing in March 
1999 that his hemorrhoid flare-ups are pretty frequent, and 
that he treats them with Preparation H.

Upon consideration of the evidence, the Board finds that the 
criteria for a higher rating for the hemorrhoids have not 
been met since the initial award of service connection.  
Fenderson, 12 Vet. App. at 126-27.  The medical findings do 
not show any indication of persistent bleeding, secondary 
anemia or fissures, necessary for a higher disability rating.  
For that reason the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for hemorrhoids.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Entitlement to service connection for back pain is denied. 

Entitlement to a higher rating for hemorrhoids is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



